UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2016


In re: DAVID LEE SMITH,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:13-ct-03251-FL)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus, seeking an order from this court

directing the district court to construe his petition as a Fed. R. Crim. P. 35(b) motion for

reduction of sentence and reduce his North Carolina state criminal sentences. Smith also

requests that this court order the warden of the institution in which he is confined to release

him from prison without conditions. Smith further requests that this court construe his

petition as requesting a declaratory judgment finding certain North Carolina state statutes

unconstitutional and issue a judgment repealing and dissolving those statutes. We conclude

that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only when

the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC, 907 F.3d

788, 795 (4th Cir. 2018).      Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). This court does not have

jurisdiction to grant mandamus relief against state officials, Gurley v. Superior Court of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review final state court orders, Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          3